UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                   March 8, 2006

                                       Before

                     Hon. FRANK H. EASTERBROOK, Circuit Judge

                     Hon. KENNETH F. RIPPLE, Circuit Judge

                     Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 03-4314

UNITED STATES OF AMERICA,                     Appeal from the United States District
    Plaintiff-Appellee,                       Court for the Southern District of
                                              Indiana, Terre Haute Division
      v.
                                              No. 2:02CR00017-001
KEVIN WEBSTER,
    Defendant-Appellant.                      John Daniel Tinder,
                                              Judge.

                                     ORDER

       Kevin Webster was sentenced for possession with intent to distribute
methamphetamine, 21 U.S.C. § 841(a)(1), (b)(1)(B)(viii), possession of a gun in
relation to a drug trafficking crime, 18 U.S.C. § 924(c), and possession of a gun and
bullets by a convicted felon, id. § 922(g)(1). He argued for the first time on appeal
that the district court erred by applying the sentencing guidelines as mandatory.
See United States v. Booker, 543 U.S. 220 (2005). We remanded to ask whether the
judge would have imposed a lesser sentence had he known that the guidelines were
advisory. See United States v. Paladino, 401 F.3d 471, 483–84 (7th Cir. 2005). The
judge said yes, and therefore we VACATE Webster’s sentence and REMAND for
resentencing.